Citation Nr: 0736973	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for left 
eye disability characterized as macular microhole with 
associated operculum, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial increased evaluation for 
residuals, left middle finger sympathectomy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and BM


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
2003.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.

Service connection is also now in effect for lumbosacral 
strain, rated as 10 percent disabling; and minimal 
spondylosis of the cervical spine, plantar fasciitis of the 
right foot, and multiple lipomas each rated as noncompensably 
disabling.

During the course of the current appeal, the VARO increased 
the ratings for both disabilities herein considered.  
However, the ratings were not the maximum, and the issues 
remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

It is also noted that in the veteran's Substantive Appeal, he 
limited the appellate issue to issue #1 shown on the front 
page of this decision.  However, other evidence in the file 
including at his hearing, reflects that he desires to have 
both of the issues ## 1 and 2 now on appeal, and the Board 
will address them as such.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  

The veteran, his wife and BM provided testimony before the 
undersigned Veterans Law Judge via videoconferencing at the 
VARO in September 2007; a transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reports of VA examinations since service are in the file for 
both the veteran's left eye and right middle finger 
disabilities.  To some extent, the VA examiners have 
acknowledged that the left eye and right middle finger 
problems have certain special anomalous components which are 
not normally addressed in rating comparable disabilities.

In both instances, it has also been argued that the veteran's 
disabilities are not appropriately reflected in the schedular 
standards and that extraschedular standards should be 
applied.  For instance, his finger has special grasp problems 
and functional difficulties, as well as sensory ones which it 
is argued have not been taken into account.  

It is also noted that he has a rather lengthy scar; it is 
unclear from the testimony and clinical records whether there 
is tenderness or other functional incapacitation specifically 
associated therewith.  

His left eye has a number of peculiar anomalies involving 
light, peripheral perception, gradation and splitting of 
vision, etc.  It has also been argued that the macular hole 
itself should be considered disfiguring and comparable to a 
facial scar and rated accordingly.

The veteran works for the postal service in an apparently 
supervisory position.  It is unclear the extent to which his 
left eye and right middle finger disabilities cause 
particular impairment in that setting.

The veteran, his spouse and his representative have asked 
that additional consideration be given to reviewing the 
rating assigned and alternative or additional ratings 
assigned by analogy or extraschedularly.  It has also been 
argued that his disabilities have gotten significantly worse.  
The Board finds that it might be of benefit to the veteran to 
have additional examinations, and in any event, the issue 
rating to extraschedular consideration must be addressed at 
the VARO level.

To accord justice in the exceptional case, where the 
schedular criteria are found to be inadequate, VA's Under 
Secretary for Benefits or Director of Compensation and 
Pension is authorized to approve an extraschedular rating.  
The criteria for assignment of an extra-schedular evaluation 
are a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or frequent periods 
of hospitalization, so as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007). 

Based on the foregoing, the Board is required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Floyd also held that the question of an 
extraschedular rating is a component of the appellant's claim 
for an increased rating.  See also VAOPGPREC. 6-96.  The 
Court has held that the proper action by the Board is by 
remand rather than referral.  See Godfrey v. Brown, 7 Vet. 
App. 398, 409 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has additional 
evidence with regard to how his 
disabilities impact him at work, he 
should submit them, and VA should assist 
as feasible.

2.  The veteran should be afforded 
additional VA ophthalmologic, orthopedic 
and neurological examinations to 
determine the exact nature and extent of 
his left eye and right middle finger 
disabilities, and opinions should be 
expressed by the examiners as to what 
extent, if any, the disabilities are not 
ordinarily reflected in the manner of 
assessments for compensation.  A specific 
assessment should be made as to the 
nature of his finger scar and whether the 
left eye impairment, e.g., the microhole, 
is comparable to facial disfigurement.  
In each case, untouched color photos 
should be taken and attached to the file.

3.  The case should then be referred to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of  an 
extraschedular rating for both left eye 
and right middle finger disabilities.

4.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
SSOC should be issued, and the veteran 
and his representative should be afforded 
a reasonable opportunity to respond.  

The case should then be returned to the 
Board for further appellate 
consideration.  The veteran need do 
nothing further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

